         Case 3:18-cv-05215-JD Document 90 Filed 02/20/20 Page 1 of 4


 1 ` Timothy W. Moppin (SBN 133363)         SEYFARTH SHAW LLP
     Attorney at Law                        Ellen E. McLaughlin (IL 6181045) (admitted pro hac vice)
 2 2015 Junction Avenue                     emclaughlin@seyfarth.com
     El Cerrito, CA 94530                   Brian M. Stolzenbach (IL6273113) (admitted pro hac vice)
 3 Telephone: (510) 232-0442                bstolzenbach@seyfarth.com
     Email: timmoppin@yahoo.com             Sharilee Kempa Smentek (IL6277773)
 4          timmoppin@aol.com               (admitted pro hac vice)
                                            ssmentek@seyfarth.com
 5   Richard M. Nichols (SBN 166638)        Cheryl A. Luce (IL 6313386) (admitted pro hac vice)
     876 Arlene Way                         cluce@seyfarth.com
 6   Novato, CA 94530                       233 S. Wacker Drive, Suite 8000
     Telephone: (415) 314-0066              Chicago, Illinois 60606
 7   Email: Rnicholspc@gmail.com            Telephone:     (312) 460-5000
                                            Facsimile:      (312) 460-7000
 8   Attorneys for Plaintiff
     HOPE SOLO                              Kyllan B. Kershaw (GA744304) (admitted pro hac vice)
 9                                          kkershaw@seyfarth.com
     [Additional Counsel on signature       Seyfarth Shaw LLP
10   page]                                  1075 Peachtree Street, NE, Ste. 2500
                                            Atlanta, GA 30309
11                                          Telephone: 404-885-6766

12                                          SEYFARTH SHAW LLP
                                            Giovanna A. Ferrari (SBN 229871)
13                                          gferrari@seyfarth.com
                                            Chantelle C. Egan (SBN 257938)
14                                          cegan@seyfarth.com
                                            560 Mission Street, 31st Floor
15                                          San Francisco, California 94105
                                            Telephone: (415) 397-2823
16                                          Facsimile: (415) 397-8549
17                                          Attorneys for Defendant
                                            UNITED STATES SOCCER FEDERATION
18

19                                 UNITED STATES DISTRICT COURT
20                                NORTHERN DISTRICT OF CALIFORNIA
21                                      SAN FRANCISCO DIVISION
22
     HOPE SOLO,                                       Case No. 3:18-CV-05215 JD
23
                     Plaintiff,                       JOINT STIPULATION TO STAY
24                                                    PROCEEDINGS FOR 90 DAYS AND
             v.                                       [PROPOSED] ORDER
25
     UNITED STATES SOCCER FEDERATION,
26
                     Defendant.                       Complaint Filed: August 24, 2018
27

28
     JOINT STIP. TO STAY PROCEEDINGS FOR 90 DAYS AND [PROPOSED] ORDER                      - -
     CASE NO. 3:18-CV-05215 JD
           Case 3:18-cv-05215-JD Document 90 Filed 02/20/20 Page 2 of 4


 1 `          Plaintiff HOPE SOLO (“Plaintiff”) and Defendant UNITED STATES SOCCER

 2     FEDERATION (“Defendant”), by and through their respective counsel, recognizing this Court’s

 3     June 7, 2019 ORDER directing the parties to meet and confer on ways to streamline discovery

 4     and other pretrial proceedings with respect to cases that raise similar claims and issues, namely,

 5     the litigation pending in the Central District of California, Morgan, et al. v. United States Soccer

 6     Federation, Inc., Case No. 2:19-cv-01717-RGK-AGR (C.D. Cal.) (the “Morgan litigation”), (ECF

 7     No. 49), do hereby stipulate to request that the proceedings in the above captioned matter be

 8     stayed for 90 days for the good cause detailed below:

 9            1.      On September 4, 2019, this Court set the following deadlines in its Case

10     Management Scheduling Order (ECF No. 79):

11                           Close of Fact Discovery by 4/6/20

12                           Designation of Experts by 4/20/2020

13                           Rebuttal Reports due by 5/18/2020

14                           Expert Discovery due by 6/1/2020

15                           Dispositive Motions due by 6/29/2020

16                           Pretrial Conference set for 10/8/2020

17                           Jury Selection and Trial set for 10/19/2020

18            2.      Since September 2019, in consideration of the Court’s June 7, 2019 ORDER,

19     Plaintiff and Defendant have been working diligently and cooperatively through the discovery

20     process and have been coordinating discovery with the parties in the Morgan matter where

21     appropriate and reasonable.

22            3.      On February 20, 2020, cross motions for summary judgment are due to be filed in

23     the Morgan matter. Plaintiff is presently a member of the opt-out Title VII certified class and

24     intends to coordinate discussions of her Equal Pay Act claim with the class claim in the Morgan

25     matter, pursuant to an agreement reached with Defendant. Therefore, the outcome of those motions

26     will likely have an impact on Plaintiff’s claims.

27            4.      The Morgan class action matter is scheduled for trial on May 5, 2020.

28
       JOINT STIP. TO STAY PROCEEDINGS FOR 90 DAYS AND [PROPOSED] ORDER                             - -
       CASE NO. 3:18-CV-05215 JD
           Case 3:18-cv-05215-JD Document 90 Filed 02/20/20 Page 3 of 4


 1 `           5.        Over the week of February 10-17, 2020, attorneys for Plaintiff and Defendant met

 2     and conferred concerning the related proceedings in the Morgan litigation.

 3             6.        Additionally, Plaintiff and Defendant continue to discuss the potential for resolution

 4     of this matter.

 5             7.        Given the likely impact of the Morgan litigation on Plaintiff’s claims, overlapping

 6     discovery, related motion practice, and ongoing discussions for potential resolution, the Parties

 7     hereby STIPULATE that it is in the interest of efficiency and judicial economy that all deadlines in

 8     the above-captioned matter be stayed for 90 days. When this stay is lifted, Plaintiff and Defendant

 9     will promptly request that the Court issue a revised Scheduling Order consistent with the pre-trial

10     timing and deadlines set out in the September 4, 2019, Case Management Scheduling Order (ECF

11     No. 79) and the Court’s trial and docket availability.

12     IT IS STIPULATED.

13     DATED: February 20, 2020                              By:      /s/ A.J. de Bartolomeo
14                                                           A.J. de Bartolomeo (SBN 136502)
                                                             TADLER LAW LLP
15                                                           P.O. Box 475847
                                                             San Francisco, CA 94147-5847
16                                                           Telephone: (415) 226-0260
                                                             Email: ajd@tadlerlaw.com
17
                                                             Brian R. Morrison (admitted pro hac vice)
18                                                           TADLER LAW LLP
                                                             One Penn Plaza, 36th Floor
19                                                           New York, NY 10119
                                                             Telephone: (646) 924-1040
20                                                           Email: bmorrison@tadlerlaw.com
21                                                           Timothy W. Moppin (SBN 133363)
                                                             Attorney at Law
22                                                           2015 Junction Avenue
                                                             El Cerrito, CA 94530
23                                                           Telephone: (510) 232-0442
                                                             Email: timmoppin@yahoo.com
24                                                                  timmoppin@aol.com
25                                                           Richard M. Nichols (SBN 166638)
                                                             876 Arlene Way
26                                                           Novato, CA 94530
                                                             Telephone: (415) 314-0066
27                                                           Email: Rnicholspc@gmail.com
28
       JOINT STIP. TO STAY PROCEEDINGS FOR 90 DAYS AND [PROPOSED] ORDER                              - -
       CASE NO. 3:18-CV-05215 JD
           Case 3:18-cv-05215-JD Document 90 Filed 02/20/20 Page 4 of 4


 1 `                                                       Paul K. Stafford
                                                           THOMPSON & KNIGHT LLP
 2                                                         1722 Routh Street, Suite 1500
                                                           Dallas, TX 75201
 3                                                         Telephone: (214) 969-1106
                                                           Email: paul.stafford@tklaw.com
 4

 5                                                         Attorneys for Plaintiff Hope Solo

 6
        DATED: February 20, 2020                            SEYFARTH SHAW LLP
 7

 8                                                          By: /s/ Chantelle C. Egan_________________
                                                            Ellen E. McLaughlin (IL 6181045)
 9                                                          (admitted pro hac vice)
                                                            Chantelle C. Egan
10                                                          Attorneys for Defendant
                                                            United States Soccer Federation, Inc.
11

12
                                         SIGNATURE ATTESTATION
13
              Pursuant to Local Rule 5-1, I certify that all other signatories listed, on whose behalf the
14
       filing is submitted, concur in the filing’s content and have authorized the filing.
15

16      Date: February 20, 2020                             By: Chantelle C. Egan
                                                            Chantelle C. Egan
17

18                                            [PROPOSED] ORDER
19     IT IS SO ORDERED.
20
        DATED
21

22
        Hon. James Donato
23      United States District Judge
24

25

26

27

28
       JOINT STIP. TO STAY PROCEEDINGS FOR 90 DAYS AND [PROPOSED] ORDER                             - -
       CASE NO. 3:18-CV-05215 JD
